Citation Nr: 9900584	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  95-05 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for a left hip disability.

Entitlement to service connection for the residuals of dental 
trauma to teeth numbers 6, 7, 8, and 9, including for the 
purpose of obtaining Department of Veterans Affairs (VA) 
outpatient dental treatment.

Entitlement to service connection for heart arrhythmia.

Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

Entitlement to an increased (compensable) evaluation for the 
residuals of a left fourth metacarpal fracture.

Entitlement to an increased (compensable) evaluation for 
sinusitis and a cyst of the right maxillary sinus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from May 1983 to March 1994.

This appeal arises from an August 1994 rating decision which, 
in pertinent part, denied service connection for a left hip 
disability, heart arrhythmia and the residuals of phosphoric 
acid exposure and granted service connection for hemorrhoids, 
the residuals of a left fourth metacarpal fracture and 
sinusitis and a cyst of the right maxillary sinus, assigning 
a non-compensable disability evaluation for each.  This 
appeal also arises from a November 1994 rating decision which 
denied the veteran's claim for service connection for dental 
trauma to teeth numbers 6, 7, 8, and 9, including for the 
purpose of obtaining VA outpatient dental treatment.

The veteran's September 1994 notice of disagreement included 
his disagreement with a decision denying his claim for 
Vocational Rehabilitation benefits.  That issue is not 
currently before the Board of Veterans' Appeals (Board) and 
is referred to the Regional Office (RO) for appropriate 
action.  The record reflects that the veteran, during the 
course of his July 1997 hearing on appeal, requested that the 
issue of service connection for the residuals of phosphoric 
acid exposure be withdrawn.
This final decision will be limited to the issue of service 
connection for dental trauma to tooth numbers 6, 7, 8, and 9, 
including for the purpose of obtaining VA outpatient dental 
treatment.  The remaining issues will be addressed in the 
remand portion of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that, while in service, a root canal 
required the military dentist to drill through the veteran's 
permanent fixed bridge.  He asserts that, as a result, the 
bridge became loose and had to be removed.  It is further 
asserted that a hydroxyl appetite implant for ridge 
augmentation was performed and he was then fitted with a 
different fixed bridge.  He finally contends that the root 
canal was the cause of the dental trauma to his original 
bridge and that the subsequent surgery caused aggravation 
which has compounded the complexity involved in the 
maintenance of all of his teeth and gums.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met his 
initial burden of submitting evidence to justify a belief by 
a fair and impartial individual that his claim for service 
connection for the residuals of dental trauma to teeth 
numbers 6, 7, 8, and 9, including for the purpose of 
obtaining VA outpatient dental treatment, is well grounded.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.
2.  The claim of entitlement to service connection for the 
residuals of dental trauma to teeth numbers 6, 7, 8, and 9, 
including for the purpose of obtaining VA outpatient dental 
treatment, is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for the 
residuals of dental trauma to teeth numbers 6, 7, 8, and 9, 
including for the purpose of obtaining VA outpatient dental 
treatment, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the claim for service connection for the residuals 
of dental trauma to teeth numbers 6, 7, 8, and 9, including 
for the purpose of obtaining VA outpatient dental treatment, 
the threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, one which is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of his claim 
because such development would be futile. 38 U.S.C.A. § 5107.  
As will be explained below, the Board finds that this claim 
is not well-grounded.

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded. 38 U.S.C.A. § 5107(a).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]. Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the claim is not well grounded there is no 
duty to assist. Struck v. Brown, 9 Vet. App. 145 (1996).

The relevant facts in this case are not in dispute.  The 
veteran, on entry into service, had a bridge abutting teeth 
numbers 5 and 10.  He underwent treatment in December 1987 
for problems with tooth number 10.  This treatment required 
the dentist to drill through the veteran's bridge abutting 
teeth numbers 5 and 10.  Later the same month it was found 
that the bridge appeared to be loose.  Treatment over the 
next several months included a hydroxyl appetite implant for 
ridge augmentation and the veteran being fitted with a 
different fixed bridge.

Service connection will be granted for a disease or injury of 
the individual teeth and investing tissues, shown by the 
evidence to have been incurred in or aggravated by service.  
As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma. 38 C.F.R. § 3.381 
(1998).  The significance of a finding that a dental 
condition is due to in-service trauma is that the veteran may 
be authorized to receive any VA dental care indicated as 
reasonably necessary for the correction of such service- 
connected noncompensable condition or disability. 38 C.F.R. 
§ 17.161(c) (1998) (formerly § 17.123(c)), commonly referred 
to as Class II(a) eligibility.

The veteran does not contend that teeth numbers 6, 7, 8 and 9 
were lost in service but that the bridge for these teeth 
sustained trauma in service.  However, for the purposes of 
determining whether a veteran has Class II(a) eligibility for 
dental care under 38 C.F.R. § 17.161(c), the term service 
trauma does not include the intended effects of treatment 
provided during the veterans military service, including 
tooth extraction. See VAOPGCPREC 5-97, 62 Fed. Reg. 15566 
(1997).  As the damage to the veteran's bridge in December 
1987 was the effect of treatment provided to the veteran in 
service, it may not demonstrated that the damage to the 
bridge was the result of trauma; the veteran has submitted no 
competent medical evidence demonstrating that he currently 
has a dental disability of any of the aforementioned teeth as 
the result of service trauma.  Thus, this claim may not be 
considered well grounded.  38 U.S.C.A. § 5107.  See Woodson 
v. Brown, 8 Vet. App. 352, 355 (1995).  Since this claim is 
not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Edenfield v. 
Brown, 8 Vet. App. 384 (1995), Grivois v. Brown, 6 Vet. App. 
136 (1994).  As no competent evidence has been submitted 
demonstrating that the veteran currently has the residuals of 
dental trauma to teeth numbers 6, 7, 8, and 9 as the result 
of trauma in service, this claim for service connection is 
not well grounded, and must be denied.

Finally, although the Board has considered and disposed of 
the veterans claim for service connection on a ground 
different from that of the RO, the veteran has not been 
prejudiced by the Boards decision.  This is because, in 
assuming that such claim for service connection was well 
grounded, the RO accorded the veteran greater consideration 
than this claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
this case to the RO for consideration of the issue of whether 
this claim is well grounded would be pointless and, in light 
of the law cited supra, would not result in a determination 
favorable to the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. 
Reg. 49, 747 (1992).


ORDER

Entitlement to service connection for the residuals of dental 
trauma to teeth numbers 6, 7, 8, and 9, including for the 
purpose of obtaining VA outpatient dental treatment, is 
denied.


REMAND

The veteran is also seeking service connection for heart 
arrhythmia; he contends that he experiences sudden chest 
pains and requests that an electrocardiogram be conducted.  
Service medical records reflect that an electrocardiogram in 
December 1984 revealed sinus bradycardia with sinus 
arrhythmia, otherwise normal electrocardiogram.  While, 
following the June 1994 VA general medical examination, it 
was indicated that an electrocardiogram would be requested, 
the current record does not show that this test was 
conducted.

The veteran is also seeking service connection for a left hip 
disability, specifically contending that, while he fractured 
his left hip previous to service, he had no problems with the 
hip either upon entry into service or for several years 
thereafter.  He asserts that, after he began running 
marathons in service and as a result of his jumping on 
aircraft to inspect engines and walking on pavement all day, 
he began experiencing left hip pain and limitation of motion.  
He maintains that this has continued to bother him and 
physicians have advised him that there had been a 
deterioration of the tissue in the hip joint area during 
service.  He requests that another examination be conducted, 
noting that his initial VA examination lasted three to five 
minutes.

The current record shows that the veteran was seen for 
persistent lateral left hip pain in December 1992 and the 
impression following an X-ray examination of the veteran's 
left hip included [s]uspect degenerative joint disease.  
On X-ray examination of the veteran's left hip in June 1994, 
moderately severe degenerative changes were reported.

The veteran has indicated that subsequent to service he was 
treated for thrombus hemorrhoids and that he experiences 
discomfort, pain and the inability to sit squarely.  The 
current record reflects that, while it was noted at the time 
of the veteran's June 1994 VA examination that he did not 
have a hemorrhoid problem, records from Munson Army Community 
Hospital show that a thrombosed hemorrhoid was excised in 
October 1995.

The veteran has indicated that he has two microscrews in the 
left fourth metacarpal and is unable to make a fist as the 
finger locks.  On the June 1994 VA examination, no findings 
with respect to range of motion of the left fourth finger 
were made.  He is also seeking a compensable evaluation for 
sinusitis and a cyst of the right maxillary sinus, stating 
that he has nosebleeds three to four times a month as well as 
problems breathing through his nose.  During the pendency of 
his appeal, new regulations pertaining to the rating of 
respiratory disorders became effective on October 7, 1996.

After reviewing the entire record, the Board finds that the 
remaining issues must be REMANDED  to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the disabilities at issue since February 
1997.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of these records not 
included in the current claims file.

2.  Thereafter, the veteran should be 
afforded a VA examination to identify and 
differentiate the manifestations of, and 
evaluate the current severity of, his 
service-connected sinusitis and cyst of 
the right maxillary sinus.  All indicated 
studies should be performed, and all 
clinical manifestations should be set 
forth in detail.  The examiner should 
describe the specific details, and 
frequency, of any incapacitating and non-
incapacitating episodes reported by the 
veteran.

The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

3.  The veteran should also be scheduled 
for an examination by a VA orthopedist to 
determine the etiology of the veteran's 
reported left hip pain. This orthopedist 
is requested to review the veteran's 
claims file, including the service 
medical records, private medical records 
and VA reports of examinations.  A 
complete history of the veteran's left 
hip disability, including the original 
injury and the subsequent onset of 
symptoms, should be obtained from the 
veteran.  Following an examination of the 
veteran, to include all necessary tests 
and studies, the examiner is requested to 
proffer an opinion as to whether the 
increase in left hip symptomatology 
reported during service represented an 
increase in the underlying disability, or 
an acute exacerbation of symptoms.  If 
the symptoms do represent an increase in 
disability, the examiner should be asked 
to provide an opinion on whether the 
increase in disability is do to the  
natural progress of the disease.  Reasons 
and bases for all opinions should be 
provided.

The orthopedist is also requested to 
examine the veteran's left hand to 
evaluate the current severity of the 
veteran's service-connected left fourth 
finger disability.  The examiners 
findings should include both the current 
passive and active range of motion of the 
veteran's left fourth finger.

4.  The veteran should also be scheduled 
for a cardiovascular examination to 
determine the nature and etiology of any 
current arrhythmia. The examiner is 
requested to review the veteran's claims 
file, including the service medical 
records, private medical records and VA 
reports of examinations.  A complete 
history of the disorder should be 
obtained from the veteran.  Following an 
examination of the veteran, to include 
all necessary tests and studies, the 
examiner is requested to proffer an 
opinion as to whether it is as likely as 
not that the veteran currently has an 
arrhythmia which had its onset during 
service.  If so, the question as to 
whether such arrhythmia is a 
manifestation of a chronic disease also 
should be addressed. Reasons and bases 
for all opinions should be provided.

5.  The veteran should also be afforded a 
VA examination to evaluate the current 
severity of his service-connected 
hemorrhoids.  All indicated studies 
should be performed, and all clinical 
manifestations should be set forth in 
detail.  The claims file, including a 
copy of this REMAND, should be made 
available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.

6.  After the RO has confirmed that the 
development requested above has been 
completed to the extent possible, the RO 
should again review the veteran's 
remaining claims  With respect to the 
veteran's claim for an increased 
evaluation for sinusitis, the RO should 
consider the regulations pertaining to 
the rating of respiratory disorders which 
became effective October 7, 1996, as well 
as  consider the regulations pertaining 
to the rating of respiratory disorders 
which were in effect previous to October 
7, 1996.  If any of the remaining 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case and given the appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this REMAND is to secure clarifying 
information and afford the veteran due process.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
